            IN THE UNITED STATES DISTRICT COURT FOR THE
                      SOUTHERN DISTRICT OF GEORGIA
                              AUGUSTA DIVISION


VANESSA ANDERSON,
Individually and on Behalf
of a Class of Similarly
Situated Persons,

                                     *
     Plaintiff,
                                     *                  CV 119-008
                                     *
            V.
                                     ■k


WILCO LIFE INSURANCE COMPANY,        ^
                                     ★


     Defendant.




                               ORDER




     In this case. Plaintiff Vanessa Anderson, individually and on

behalf of those       similarly situated,     sued      Defendant     Wilco   Life

Insurance Company.       Plaintiff claims that          Defendant improperly

raised her insurance premiums to a level that caused her policy to

lapse.   Plaintiff originally filed suit in Columbia County, Georgia

but Defendant removed to this Court pursuant to the Class Action

Fairness Act (""CAFA"), 28 U.S.C. § 1332(d).            Plaintiff then moved

to remand the case, arguing that Defendant could not meet CAFA's

amount in controversy requirement.


     This   Court   granted    the   motion   to    remand    which    Defendant

appealed,   arguing    that the face      value    of   the   putative   class's

insurance policies totalled more than $5 million, satisfying the

amount in controversy requirement.            The United States Court of
Appeals for the Eleventh Circuit reversed and vacated this Court's

remand Order, reasoning that because Plaintiff and the class seek

to reinstate their now-lapsed insurance policies, the face value

of the policies should be included in the amount in controversy.

The Eleventh Circuit remanded the case to this Court for further

proceedings.


        Accordingly, IT IS HEREBY ORDERED that the Mandate of the

United States Court of Appeals for the Eleventh Circuit (doc. 41)

is made the Order of this Court.         The CLERK is DIRECTED to VACATE


the stay of July 17, 2019 (doc. 36) and reopen this case.            IT IS

FURTHER ORDERED that the parties shall file a Rule 26(f) report in

accordance with the Court's January 14, 2019 Order^ (doc. 2) within

twenty-one (21) days of this Order.


        ORDER ENTERED at Augusta, Georgia this            day of January,

2020.




                                 (         J. RANDAL HAL'L,'' CHIEF JUDGE
                                 ^         UNITED STATES DISTRICT COURT
                                                ERN   DISTRICT OF GEORGIA




^ The January 14, 2019 Order is incorporated by reference.

                                     2
